Citation Nr: 0615620	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-33 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to or aggravated by a service-connected left 
inguinal hernia, status post repair with revisions.

2.  Entitlement to an evaluation in excess of 10 percent for 
left recurrent inguinal hernia, status post repair with 
revisions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1943 to May 
1946.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  By a rating decision issued in 
December 2002, a claim of entitlement to service connection 
for lumbar myositis, claimed as a back disorder, was denied.  
The veteran disagreed with that determination in January 
2003.  The RO issued a statement of the case (SOC) in May 
2003, and the veteran's timely substantive appeal was 
received in November 2003.

In a rating decision prepared in December 2003 and issued in 
January 2004, a claim of entitlement to an evaluation in 
excess of 10 percent for left recurrent inguinal hernia, 
status post repair with revisions, was denied.  The veteran 
timely disagreed with that rating decision in June 2004.  
After the RO issued a SOC in June 2005, a statement submitted 
by the veteran in July 2005 was accepted as a timely 
substantive appeal.

During the pendency of this claim, by a rating decision 
issued in July 2002, the veteran was awarded a temporary 
total evaluation, effective from September 2000 through 
December 2000, under 38 C.F.R. § 4.30 following surgery for 
the service-connected left inguinal hernia.  In March 2005, 
the veteran was granted service connection for a left 
hydrocele as secondary to the service-connected left inguinal 
hernia.  

By a rating decision issued in June 2005, the veteran was 
awarded service connection for a post-operative tender scar 
and for ilioinguinal nerve entrapment associated with the 
service-connected left recurrent inguinal hernia, status post 
repair with revisions; a 10 percent evaluation has been 
assigned for each of those disabilities.  The claims files 
before the Board do not reflect that the veteran has 
disagreed with any aspect of these grants of service 
connection.  

During the pendency of this claim, the veteran sought service 
connection for a back disorder on the basis of entitlement 
through direct service connection.  That claim presents a 
separate legal theory of entitlement to service connection, 
and is not intertwined with the appeal for service connection 
for a back disorder as secondary to or aggravated by a 
service-connected inguinal hernia.  The veteran's claim for 
service connection for a back disorder on a direct basis was 
denied by a rating decision issued in February 2006.  The 
claims files before the Board do not reflect that the veteran 
has disagreed with or appealed that determination.  The Board 
notes that the period allowed by statute for disagreement or 
appeal of that rating decision has not yet expired.

In April 2006, the veteran submitted a motion for advancement 
of his claim on the Board's docket under the provisions of 38 
C.F.R. § 20.900(c) (2005).  That motion was granted in May 
2006.


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes 
that the service-connected left inguinal hernia, status post 
repair and revisions, did not cause, aggravate, or accelerate 
the veteran's current degenerative joint disease and 
degenerative disc disease of the back because those disorders 
affect the cervical, thoracic, and lumbar segments of the 
spine with equal severity.  

2.  The veteran's service-connected left inguinal hernia has 
been manifested by several recurrences, but there is no 
current herniation for which the veteran requires a support; 
the veteran also complains of pain at the hernia repair site 
with palpation and with activity, including a feeling that 
area will fall out.  

3.  The veteran's complaints of pain at the site of the 
revisions of the hernia repair and the complaints of pain in 
the area of the hernia repair with activity are encompassed 
in the grants of service connection and the disability 
evaluations assigned for a scar and for ilioinguinal nerve 
entrapment, so those manifestations of the recurrent left 
inguinal hernia cannot serve as a factual basis for 
increasing the evaluation assigned for disability due to the 
service-connected left inguinal hernia.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder, 
to include arthritis, either as secondary to or aggravated by 
a service-connected left inguinal hernia, recurrent, with 
revisions, have not been met.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.306, 3.307, 3.309, 3.310 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for left recurrent inguinal hernia, status post repair with 
revisions, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.114, Diagnostic Code 7338 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claim for an increased evaluation 
for the service-connected left inguinal hernia was received 
in April 2001.  By a letter issued in May 2001, the veteran 
was advised of the provisions of the VCAA as related to his 
claim for an increased evaluation for his service-connected 
left inguinal hernia disability.  In August 2001, the veteran 
submitted his claim for service connection for a back 
disorder as secondary to his service-connected hernia 
disability.  In September 2001, the RO issued a letter which 
advised the veteran of the evidence necessary to substantiate 
the claim, among other information.  These letters also 
advised the veteran of his and VA's responsibilities 
concerning the provision of evidence in support of the 
claims.

In May 2003, the RO issued a SOC as to the claim for service 
connection for a back disorder as secondary to the service-
connected left inguinal hernia.  This SOC included the 
complete text of 38 C.F.R. § 3.159.  Thus, this SOC provided 
notice to the veteran of each element that the Court stated 
was necessary.  See Pelegrini, supra.  This claim was later 
readjudicated and a supplemental statement of the case (SSOC) 
was issued in June 2005, followed by another SSOC in August 
2005.  The notice provided prior in May 2003 meets the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  The RO issued a SOC as to the claim for an 
increased evaluation for the service-connected left inguinal 
hernia in June 2005.  This SOC included the complete text of 
38 C.F.R. § 3.159.  The claim was thereafter readjudicated, 
and a SSOC issued, in August 2005, so notice which met the 
requirements set forth in Mayfield and Nicholson was 
provided.  

The veteran was afforded several VA examinations.  Several 
rating decisions issued during the pendency of the claims 
provided the veteran with the criteria for a higher 
evaluation for the inguinal hernia disability and with the 
criteria for service connection.  It is clear that the 
veteran received and understood these communications, because 
he thereafter submitted relevant contentions and medical 
statements.  Thus, both the duty to assist the veteran and 
the duty to notify the veteran were met.  

The Board finds that, if there is any defect in the notice or 
timing of the notice to the veteran of the provisions of the 
VCAA, that defect has not resulted in any prejudice to the 
veteran.  Mayfield, supra.  The Board further notes that any 
error in failing to notify the veteran of laws and 
regulations regarding assignment of a rating and an effective 
date for a grant of service connection or for an effective 
date for a grant of an increased rating is harmless, because 
with respect to claims that are denied the issue of an 
effective date is moot.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Law and regulations applicable to claims for service 
connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).  

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation."). 

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Facts and analysis

In a statement received in October 2001, the veteran stated 
that he had a guarded gait because of the pain associated 
with the hernia.  He stated that his back condition resulted 
from posture caused by the stress associated with the hernia.  
This statement by the veteran is not competent medical 
evidence, and is not probative to establish the etiology of a 
back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

In a statement dated in November 2001, the veteran's private 
physician, E.D.D., M.D., stated that the veteran had a long 
history of recurrent left-sided inguinal hernia which had 
been surgical repaired 5 times and still had pain related to 
this.  Dr. D. noted that the veteran had ongoing back pain as 
well as ongoing pain due to the inguinal hernia.  Dr. D. 
opined that the veteran's inguinal hernia symptoms "may be 
contributing to his back pain."  While Dr. D.'s statement is 
favorable to the veteran's claim, that statement is of little 
probative value, because the opinion that the service-
connected hernia "may" be contributing to back pain is 
speculative, and much like the statement that a disorder 
"might or might not" have been incurred in service.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (holding that a physician's statement that a 
service-connected disorder "may or may not" have prevented 
medical personnel from averting the veteran's death was not 
sufficient to support a claim).

The examiner who conducted VA examination in October 2002 
noted that the veteran had severe degenerative changes of the 
cervical spine, degenerative changes of the mid and lower 
thoracic spine, and diffuse severe degenerative changes of 
the lumbar spine.  The examiner opined that it was not as 
likely as not that the veteran's service-connected diffuse 
degenerative joint disease from cervical spine to lumbar 
spine was related to an inguinal hernia.  The examiner 
further opined that, because there were diffuse degenerative 
changes throughout the spine, it did not appear that the left 
inguinal hernia aggravated the back disorder, in that all 
parts of the back were showing degeneration rather than just 
one portion, or only a region of the lower pelvis.  This 
unfavorable opinion is of great persuasive value and weight, 
because the examiner has provided a very clear explanation of 
the medical rationale for the conclusion offered.  

In November 2003, the veteran submitted a VA medical 
statement dated in September 2003.  The VA provider stated 
that "it is least as likely as not that the back condition 
is least as likely as not caused by or aggravated by the 
hernia condition."  This statement is favorable to the 
veteran's claim, but the weight of the statement is 
diminished by the lack of rationale or explanation for the 
conclusion offered.  

An examiner was asked to resolve the conflict between the 
October 2002 examination report, which was unfavorable to the 
veteran's claim, and the favorable September 2003 VA opinion.  
In the March 2004 VA examination report, the examiner noted 
that the veteran reported that his list to the left due to 
the hernia caused him to bear weight to the left.  The 
examiner noted that the list to the left that the veteran 
complained of was not present at the time of the March 2004 
examination.  The examiner opined that the periods of 
tightness and pain that caused the veteran to list to the 
left were not constant.  The examiner further noted that he 
discussed this question with an orthopedic specialist as 
well.  According to the examiner, the specialist concluded, 
consistent with the examiner's opinion, that, since the 
veteran had equally severe degenerative changes in the 
cervical and thoracic spines as in the lumbar spine, there 
was a high degree of certainty that the 


current back disability was not caused by, aggravated by, or 
accelerated by the service-connected left inguinal hernia.  

The March 2004 report, which is unfavorable to the veteran, 
is of great persuasive value and weight, because the examiner 
has provided, at some length, the rationale underlying the 
opinion rendered, and provided discussion of the clinical 
findings on which the rationale and conclusions were based.  
In addition, the opinion rendered is consistent with the 
regulatory definition of aggravation.  The evidence 
establishes that the veteran experiences temporary 
exacerbation of symptoms of back pain at times.  The March 
2004 examination report reflects medical recognition of such 
exacerbations, while also providing a medical determination 
that such temporary exacerbations do not increase the 
underlying pathology of the diagnosed back disorders and do 
not accelerate the rate of increase in the severity of those 
disorders.  The discussion in this opinion provides a 
rationale which allows review of the evidence in light of the 
applicable regulation.  As such, this opinion is of great 
probative value in adjudicating the claim. 

In September 2004, Dr. D. provided another medical statement, 
indicating that he believed that the veteran's recurrent 
inguinal hernias were "likely" contributing to the 
veteran's back pain.  This statement is of greater probative 
value than the statement provided by Dr. D. in November 2001, 
because Dr. D.'s statement that the contribution is 
"likely" provides a more concrete opinion than the earlier, 
more speculative statement.  In the absence of discussion of 
the reason for the opinion offered, however, Dr. D.'s 
statement is of limited favorable weight.

On VA examination conducted in May 2005, the examiner opined 
that the veteran's back disorder was not related to the 
service-connected left inguinal hernia.  The examiner noted 
that the veteran had globally diffuse osteoarthritis of the 
entire spine and shoulders, so that this disorder was not 
caused by or aggravated by the left inguinal hernia.  This 
statement adds additional weight to the similar March 2004 
unfavorable opinion.



July 2005 VA outpatient treatment records reflect that the 
veteran complained of groin and back pain.  The veteran 
thought his symptoms were due to osteoarthritis of the back, 
but the provider felt that this was unlikely given the 
location of the veteran's back pain.  An ultrasound of the 
scrotum conducted in July 2005 disclosed a large left 
hydrocele with fluid suspicious for infection.  This evidence 
is unfavorable to the veteran's claim, since it establishes 
that, at least in this particular instance, pain that the 
veteran characterized as "back pain" was, in fact, due to a 
disorder not related to the spine.  

The Board is sympathetic to the veteran's contention that 
exacerbations of symptoms related to his service-connected 
hernia exacerbate his back pain at times.  It is 
understandable that the veteran would conclude that the 
hernia aggravates his back disorder.  However, the applicable 
statutory and regulatory framework do not authorize service 
connection where a service-connected disability results in 
temporary increases in the symptoms of another disorder.  
Rather, service connection is authorized under these 
circumstances only where the service-connected disability 
results in a permanent increase in the severity of the other 
disorder, such as an increase in the underlying pathology or 
an acceleration of the progression of the disorder, as 
opposed to intermittent, temporary increases in pain and 
symptomatology.  The medical evidence establishes, by a 
preponderance, that the veteran's recurrent left inguinal 
hernia did not cause a back disorder, did not accelerate the 
rate of increase in severity of that disorder, and has not 
resulted in permanent increase in the severity of the 
pathology underlying the back disorder.  

Comparing the probative value and weight of the evidence 
favorable to the claim to the probative value and weight of 
the evidence unfavorable to the claim, it is clear that the 
preponderance of the evidence is against the veteran's claim.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable 
determination.  The claim of entitlement to service 
connection for a back disorder as secondary to or aggravated 
by a service-connected left inguinal hernia, status post 
repair with revisions, must be denied.



2.  Claim for evaluation in excess of 10 percent for inguinal 
hernia

Applicable law and regulations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's current disability due to a service-connected 
left inguinal hernia, status post repair with revisions, is 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  
A 10 percent evaluation has been in effect under DC 7338 
since 1983, more than 20 years ago.

Under DC 7338, a noncompensable evaluation is warranted for a 
small reducible inguinal hernia; for one that is without true 
hernia protrusion; and for any preoperative inguinal hernia 
that is remediable.  A 10 percent evaluation is appropriate 
for a recurrent postoperative hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an un-operated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  38 C.F.R. § 
4.114, Code 7338.

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by VA will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  The 20-year period will 
be computed from the effective date of the evaluation to the 
effective date of reduction of evaluation.  38 C.F.R. § 
3.951(b).

Facts and analysis

The veteran contends that his service-connected hernia causes 
constant pain which has a negative impact on all aspects of 
his life.  The veteran contends that the current 10 percent 
evaluation for his inguinal hernia does not adequately 
reflect his current problems.

The veteran's service medical records reflect that he 
underwent surgery to correct a hernia during his service in 
November 1943.  In 1949, the hernia recurred and was 
repaired.  The veteran was granted service connection for a 
left inguinal hernia and residual healed scar, effective from 
the day following his service separation in May 1946.  
Thereafter, in 1955, 1983, and 2000, the hernia again 
required revision.

On VA examination conducted in September 2003, the veteran 
reported that he had to hold his left side to decrease the 
pain, and stated that the left side felt as if it were 
falling out.  The veteran reported that he had to walk 
favoring the left side, which made his back pain increase.  
The examiner concluded that the veteran had left groin pain 
due to scar tissue.

In February 2004, the veteran sought medical treatment for 
left groin pain.  The veteran expressed his belief that the 
chronic, intermittent left inguinal and scrotal pain was 
causing him to be unable to stand up straight, leading to 
chronic back pain.  He denied changes in his bowel habits or 
particular symptoms.  He reported that a hydrocele was 
returning.  

In April 2004, symptoms of hydrocele on the left were noted.  
In October 2004, the veteran declined surgical treatment of 
the left hydrocele.  In July 2005, the veteran complained of 
increased groin pain.  Some pain had been present for years 
since his multiple surgeries for many repairs.  He reported 
that his left hydrocele was increasing in size.  The veteran 
was afforded the options of a nerve block, a hernia repair, 
or a hydrocele repair.

On VA examination conducted in May 2005, the veteran 
complained of daily pain in the left groin averaging 2 on a 
scale of 1 to 10, with flare-ups of sharp, stabbing type pain 
at an intensity of 10 on the 1 to 10 pain scale.  After the 
stabbing pain would recede, the veteran would have nausea.  
This pain awakened him an average of every other night.  He 
reported that the pain radiated to the left leg.  There was 
no hernia visible or palpable.  The veteran complained of a 
deep ache with coughing.  There was a noticeable left 
hydrocele.  He reported that he was able to walk no more than 
one block at most.  The examiner concluded that the veteran's 
groin pain was due to entrapment of the left ilioinguinal 
nerve.

The evidence establishes that, although the veteran's left 
inguinal hernia has been recurrent, there is no herniation.  
A 10 percent evaluation, or a higher evaluation, requires 
some herniation, either reducible or supportable, or of 
greater severity.  Since the veteran's revision of the hernia 
repair in 2000, the service-connected hernia does not result 
in such manifestations.  Since the 10 percent evaluation 
currently assigned has been in effect for more than 20 years, 
that evaluation cannot be reduced.  However, in the absence 
of current manifestations of the hernia, an evaluation in 
excess of 10 percent is not warranted under DC 7338.  

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his recurrent left inguinal hernia 
because he has pain.  The clinical evidence objectively 
confirms that the veteran has pain at the site of the 
revisions of the hernia repair.  Service connection has been 
granted for a painful scar, and a 10 percent evaluation has 
been assigned for that disability under 38 C.F.R. § 4.118, DC 
7804.  Evaluation of the same symptoms under different 
diagnostic codes is precluded by 38 C.F.R. § 4.14.  Because 
the veteran's pain at the scar site is compensated under DC 
7804, that pain cannot serve as the factual basis for an 
increased evaluation in excess of 10 percent under DC 7338.

The veteran complains of pain with activity, including a 
feeling that the hernia is "falling out" and complains of 
radiating pain.  The clinical evidence provides objective 
confirmation of these complaints, and the providers have 
concluded that such pain is due to ilioinguinal nerve 
entrapment.  Service connection has been granted for 
ilioinguinal nerve entrapment, and a 10 percent evaluation 
has been assigned.  Since the complaints of pain with 
activity and radiating pain are encompassed in the evaluation 
of ilioinguinal nerve entrapment, that pain cannot serve as 
the factual basis for an increased evaluation in excess of 10 
percent for the service-connected left inguinal hernia under 
DC 7338.  38 C.F.R. § 4.14.  

The veteran has complained of scrotal pain, and a separate 
grant of service connection for left hydrocele has been 
awarded.  Therefore, the complaints of scrotal pain cannot 
serve as the factual basis for an increased evaluation in 
excess of 10 percent for the service-connected hernia under 
DC 7338.  38 C.F.R. § 4.14.  

The Board is unable to find any manifestation of the left 
recurrent inguinal hernia, status post repair with revisions, 
which is not encompassed in the current 10 percent evaluation 
assigned for that disability or encompassed within the 
evaluation for another disability for which service 
connection is in effect.  In the absence of medical evidence 
of a manifestation of the service-connected left inguinal 
hernia for which the veteran has not been compensated, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under DC 7338.  Because the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable determination.  The claim of 
entitlement to an evaluation in excess of 10 percent for left 
recurrent inguinal hernia, status post repair with revisions, 
must be denied.  


ORDER

The appeal for service connection for a back disorder as 
secondary to or aggravated by a service-connected left 
inguinal hernia, status post repair with revisions, is 
denied.

The appeal for an evaluation in excess of 10 percent for left 
recurrent inguinal hernia, status post repair with revisions, 
is denied. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


